UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4249


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DUSTIN WADE HINCKLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:15-cr-00027-GMG-RWT-1)


Submitted:   October 31, 2016             Decided:   December 21, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas   J.  Compton,   Assistant  Federal   Public    Defender,
Martinsburg,  West   Virginia,   for  Appellant.      William   J.
Ihlenfeld, II, United States Attorney, Paul T. Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dustin Wade Hinckle appeals his conviction and 120-month

sentence imposed after a jury found him guilty of being a felon

in     possession      of    a    firearm,          in     violation       of   18     U.S.C.

§§ 922(g)(1),        924(a)(2)         (2012),      and    for   possessing       a    stolen

firearm, in violation of 18 U.S.C. §§ 922(j), 924(a)(2) (2012).

On appeal, Hinckle raises four challenges.

       First, Hinckle argues that the district court erred when it

denied his Fed. R. Crim. P. 29 motion for judgment of acquittal.

We review de novo the denial of a Rule 29 motion.                           United States

v. Jaensch, 665 F.3d 83, 93 (4th Cir. 2011).                           The jury verdict

must    be   sustained      if    “there       is    substantial       evidence       in   the

record,      when     viewed      in     the       light    most      favorable       to   the

government, to support the conviction.”                      Id. (internal quotation

marks    omitted).          “Substantial            evidence     is    evidence       that   a

reasonable      finder      of     fact        could       accept     as    adequate       and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”             Id. (brackets and internal quotation marks

omitted).

       Hinckle challenges the sufficiency of the evidence that he

possessed the firearms, a requirement under both §§ 922(g)(1)

and 922(j).         The Government, however, submitted sufficient proof

that Hinckle constructively possessed the firearms.                             See United

States v. Scott, 424 F.3d 431, 435-36 (4th Cir. 2005).

                                               2
     Second, Hinckle argues that the district court erred in

qualifying    a    law   enforcement       agent   as    an   expert    on    the

interstate nexus of the firearms.           We conclude that the district

court did not abuse its discretion in qualifying the agent as an

expert.     See United States v. Wilson, 484 F.3d 267, 273 (4th

Cir. 2007) (setting out standard of review).                  This court has

permitted    law   enforcement   agents       to   testify    as   experts     to

establish the interstate nexus requirement.               See, e.g., United

States v. Williams, 445 F.3d 724, 740 (4th Cir. 2006); United

States v. Simmons, 773 F.2d 1455, 1457-58 (4th Cir. 1985).                    We

perceive no error in the district court’s ruling in this case.

     Third, Hinckle challenges the district court’s denial of

one of his objections to his presentence report. ∗              On appeal, we

afford      considerable    deference         to    a     district      court’s

determinations     about   the   reliability        of    information    in    a

presentence report, and “will not disturb [those determinations]

unless we are left with the definite and firm conviction that a

mistake has been committed.”           United States v. McDowell, 745



     ∗ Hinckle referred to two objections in his brief, but
presented no argument to support one of them. Thus, we confine
our analysis to the objection fully argued in the brief.   See
Fed. R. App. P. 28(a)(8)(A); Eriline Co. S.A. v. Johnson, 440
F.3d 648, 653 n.7 (4th Cir. 2006) (observing that single
conclusory sentence in argument section was insufficient to
raise the issue on appeal).



                                       3
F.3d 115,    120   (4th    Cir.    2014)     (internal    quotation       marks    and

citations omitted).

       In particular, Hinckle argues that the district court erred

by   adopting     the    presentence       report’s   award    of     one    criminal

history point for a diversionary disposition.                   “A diversionary

disposition resulting from a finding or admission of guilt, or a

plea of nolo contendere, in a judicial proceeding” counts as a

sentence      eligible      for     one   criminal    history       point.          U.S.

Sentencing      Guidelines        Manual       § 4A1.2(f)    (2015).          Hinckle

contends that USSG § 4A1.2(f) does not apply to his diversionary

disposition because the disposition sheet does not indicate that

Hinckle entered a no contest plea nor does it contain a finding

or admission of guilt.

       The record, however, does not leave us with a definite and

firm conviction that a mistake has been made.                         The district

court judge recognized that Hinckle signed a no contest plea and

that Hinckle’s plea would be subject to W. Va. Code § 60A-4-407

(2006), which requires an admission or finding of guilt.                            See

United States v. Martinez-Melgar, 591 F.3d 733, 738 (4th Cir.

2010).

       Finally,      Hinckle      contests      the   reasonableness          of     his

sentence.      We review a sentence for reasonableness, applying “a

deferential       abuse-of-discretion           standard.”     Gall     v.     United

States, 552 U.S. 38, 51 (2007).                This review considers both the

                                           4
procedural and substantive reasonableness of the sentence.                                  Id.

In assessing procedural reasonableness, we consider factors such

as whether the district court properly calculated the Sentencing

Guidelines    range,     considered         the     18   U.S.C.       §   3553(a)     (2012)

factors, and sufficiently explained the sentence imposed.                             Id.

       If no procedural errors exist, we consider the substantive

reasonableness of a sentence, evaluating “the totality of the

circumstances.”         Id.          We   presume        the    reasonableness         of     a

sentence     within     the        properly       calculated          Guidelines      range.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

This   “presumption      can       only   be      rebutted      by    showing    that       the

sentence is unreasonable when measured against the 18 U.S.C. §

3553(a) factors.”            Id.     Having found no procedural error, we

conclude that Hinckle also failed to rebut the presumption of

reasonableness afforded his within-Guidelines sentence.

       Accordingly, we affirm the district court’s judgment.                                We

dispense     with     oral     argument        because         the    facts     and    legal

contentions    are    adequately          presented      in     the    materials      before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                              5